Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is the initial office action based on the application filed on May 27, 2022.  Claims 1-20 are presented for examination
Status of Claims
3.	Claims 1-20 are pending, of which claims, of which claim 1, 8 and claim 15 are in independent form.
Priority
4.	This application is a continuation of application 16/935,730 (PAT 11372626) which filed on 07/22/2020 which has PRO 62/883872 which filed on 08/07/2019.
Information Disclosure Statement (IDS)
5.	 Information disclosure statement filed on 07/27/2022 have been reviewed and considered by Examiner.
Double Patenting
	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Instant application 17/826681
U.S. Patent No 11372626
1. A method for providing Infrastructure as Code ("laC") templates in a cloud environment, the method being implemented by a processor on a computing device, the method comprising: 



storing, by the processor, a plurality of IaC templates in a central repository including versioning the plurality of laC template, each of the plurality of laC templates including instructions to build at least a portion of an infrastructure package; and

 executing at least one of updating, removing, upgrading. and verifying, by the processor, the infrastructure package in the central repository, 
wherein each of the plurality of IaC templates comprises metadata identifying at least one of an infrastructure package, installation instructions of the infrastructure package, at least one dependency of the infrastructure package, a version of the infrastructure package, and a size of the infrastructure package, and the method further comprising: 
defining an infrastructure package for laC; 
building the infrastructure package by collecting one or more of the plurality of the created laC templates from the central repository; 
deploying the infrastructure package; and 
managing the infrastructure package.
1. A method for providing Infrastructure as Code (“IaC”) templates in a cloud environment, the method being implemented by a processor on a computing device, the method comprising:
creating, by the processor, a plurality of IaC templates, each of the plurality of IaC templates including instructions to build at least a portion of an infrastructure;
storing, by the processor, the plurality of IaC templates in a central repository, including versioning the plurality of IaC templates;
collecting, by the processor, one or more of the plurality of the created IaC templates from the central repository in order to build a desired infrastructure package; and
executing at least one of updating, removing, upgrading, and verifying, by the processor, the infrastructure package in the central repository,
wherein each of the plurality of IaC templates comprises metadata identifying at least one of an infrastructure package, installation instructions of the infrastructure package, at least one dependency of the infrastructure package, a version of the infrastructure package, and a size of the infrastructure package, and the method further comprising:

defining an infrastructure package for IaC,

building the infrastructure package by collecting one or more of the plurality of the created IaC templates from the central repository;
deploying the infrastructure package; and
managing the infrastructure package.

Claim 2
See claim 2
Claim 3
See claim 2
Claim 4
See claim 3
Claim 5 
See claim 4
Claim 6
See claim 5
Claim 7
See claim 6
8. A system for providing Infrastructure as Code ("laC") templates in a cloud environment, comprising: a memory and a processor operatively connected to the memory via a communication network, wherein the processor is configured to: 



store a plurality of laC templates in a central repository including versioning the plurality of IaC template, each of the plurality of IaC templates including instructions to build at least a portion of an infrastructure package; and 
execute at least one of updating. removing, upgrading, and verifying the infrastructure package in the central repository, 
wherein each of the plurality of IaC templates comprises metadata identifying at least one of an infrastructure package, installation instructions of the infrastructure package, at least one dependency of the infrastructure package, a version of the infrastructure package, and a size of the infrastructure package and 
wherein the processor is further configured to: 
define the desired infrastructure package for IaC;
 build the desired infrastructure package by collecting one or more of the plurality of the created laC templates from the central repository; 
deploy the desired infrastructure package; and 
manage the desired infrastructure package.
6. A system for providing Infrastructure as Code (“IaC”) templates in a cloud environment, comprising:
a memory and a processor operatively connected to the memory via a communication network,
wherein the processor is configured to:
create a plurality of IaC templates, each of the plurality of IaC templates including instructions to build at least a portion of an infrastructure;
store the plurality of IaC templates in a central repository, including versioning the plurality of IaC templates;
collect one or more of the plurality of the created IaC templates from the central repository in order to build a desired infrastructure package; and
execute at least one of updating, removing, upgrading, and verifying the infrastructure package in the central repository,
wherein each of the plurality of IaC templates comprises metadata identifying at least one of an infrastructure package, installation instructions of the infrastructure package, at least one dependency of the infrastructure package, a version of the infrastructure package, and a size of the infrastructure package and
wherein the processor is further configured to:
define the desired infrastructure package for IaC,

build the desired infrastructure package by collecting one or more of the plurality of the created IaC templates from the central repository;
deploy the desired infrastructure package; and
manage the desired infrastructure package.

Claim 9
See claim 7
Claim 10
See claim 7
Claim 11
See claim 8
Claim 12
See claim 9
Claim 13
See claim 10
Claim 14
See claim 10
15. A non-transitory computer readable medium configured to store instructions for creating Infrastructure as Code ("laC") templates in a cloud environment, wherein when executed, the instructions cause a processor to perform the following: 




storing a plurality of IaC templates in a central repository including versioning the plurality of laC template, each of the plurality of laC templates including instructions to build at least a portion of an infrastructure package; and 

executing at least one of updating, removing, upgrading, and verifying the infrastructure package in the central repository, 
wherein each of the plurality of laC templates comprises rmetadata identifying at least one of an infrastructure package, installation instructions of the infrastructure package, at least one dependency of the infrastructure package, a version of the infrastructure package, and a size of the infrastructure package, and 
wherein when executed, the instructions further cause the processor to perform the following: 
defining an infrastructure package for laC;
 building the infrastructure package by collecting one or more of the plurality of the created laC templates from the central repository;
 deploying the infrastructure package; and 
managing the infrastructure package.
11. A non-transitory computer readable medium configured to store instructions for creating Infrastructure as Code (“IaC”) templates in a cloud environment, wherein when executed, the instructions cause a processor to perform the following:
creating, by the processor, a plurality of IaC templates, each of the plurality of IaC templates including instructions to build at least a portion of an infrastructure;
storing, by the processor, the plurality of IaC templates in a central repository, including versioning the plurality of IaC templates;
collecting, by the processor, one or more of the plurality of the created IaC templates from the central repository in order to build a desired infrastructure package; and
executing at least one of updating, removing, upgrading, and verifying, by the processor, the infrastructure package in the central repository,
wherein each of the plurality of IaC templates comprises metadata identifying at least one of an infrastructure package, installation instructions of the infrastructure package, at least one dependency of the infrastructure package, a version of the infrastructure package, and a size of the infrastructure package, and
wherein when executed, the instructions further cause the processor to perform the following:
defining an infrastructure package for IaC,

building the infrastructure package by collecting one or more of the plurality of the created IaC templates from the central repository;
deploying the infrastructure package; and
managing the infrastructure package.

Claim 16
See claim 12
Claim 17
See claim 12
Claim 18
See claim 13
Claim 19
See claim 14
Claim 20
See claim 15


6.	Claim 1, claim 8 and claim 15 rejected on the ground of nonstatutory double patenting over claim 1, claim 6 and claim 11 of U.S. Patent No. 11372626 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.  The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The instant application is a continuation of patent 11372626.  Claim 1 of U.S. Patent No. 11372626 teaches includes all the features of claim 1 of the instant application.  Claim 6 of U.S. Patent No. 11372626 teaches includes all the features of claim 8 of the instant application.  Claim 11 of U.S. Patent No. 11372626 teaches includes all the features of claim 15 of the instant application.  This is a non-statutory double patenting rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY KHUONG T NGUYEN/Primary Examiner, Art Unit 2199